Case 6:18-bk-15514-WJ   Doc 58 Filed 07/09/21 Entered 07/09/21 09:51:13   Desc
                        Main Document     Page 1 of 15
Case 6:18-bk-15514-WJ   Doc 58 Filed 07/09/21 Entered 07/09/21 09:51:13   Desc
                        Main Document     Page 2 of 15
Case 6:18-bk-15514-WJ   Doc 58 Filed 07/09/21 Entered 07/09/21 09:51:13   Desc
                        Main Document     Page 3 of 15
Case 6:18-bk-15514-WJ   Doc 58 Filed 07/09/21 Entered 07/09/21 09:51:13   Desc
                        Main Document     Page 4 of 15
Case 6:18-bk-15514-WJ   Doc 58 Filed 07/09/21 Entered 07/09/21 09:51:13   Desc
                        Main Document     Page 5 of 15
Case 6:18-bk-15514-WJ   Doc 58 Filed 07/09/21 Entered 07/09/21 09:51:13   Desc
                        Main Document     Page 6 of 15
Case 6:18-bk-15514-WJ   Doc 58 Filed 07/09/21 Entered 07/09/21 09:51:13   Desc
                        Main Document     Page 7 of 15
Case 6:18-bk-15514-WJ   Doc 58 Filed 07/09/21 Entered 07/09/21 09:51:13   Desc
                        Main Document     Page 8 of 15
Case 6:18-bk-15514-WJ   Doc 58 Filed 07/09/21 Entered 07/09/21 09:51:13   Desc
                        Main Document     Page 9 of 15
Case 6:18-bk-15514-WJ   Doc 58 Filed 07/09/21 Entered 07/09/21 09:51:13   Desc
                        Main Document    Page 10 of 15
Case 6:18-bk-15514-WJ   Doc 58 Filed 07/09/21 Entered 07/09/21 09:51:13   Desc
                        Main Document    Page 11 of 15
Case 6:18-bk-15514-WJ   Doc 58 Filed 07/09/21 Entered 07/09/21 09:51:13   Desc
                        Main Document    Page 12 of 15
Case 6:18-bk-15514-WJ   Doc 58 Filed 07/09/21 Entered 07/09/21 09:51:13   Desc
                        Main Document    Page 13 of 15
Case 6:18-bk-15514-WJ   Doc 58 Filed 07/09/21 Entered 07/09/21 09:51:13   Desc
                        Main Document    Page 14 of 15
Case 6:18-bk-15514-WJ   Doc 58 Filed 07/09/21 Entered 07/09/21 09:51:13   Desc
                        Main Document    Page 15 of 15
